             Case 2:19-cr-00355-SVW Document 7 Filed 06/14/19 Page 1 of 2 Page ID #:15

  MemoYandL~y1Z                                                               .~~   ~ f G I ~~~   ~a` ~..,


                                    C R 19 0 d~~ 5 _sV~l                                                       ~.
  Subject:                                                  Date:

  United States v. JOSEPH CASAS                             June 5, 2019

  To:                                                       From:
                                                                                                             CLERK,
                                                                                                              ~__.~ U.
                                                                                                                      S,~ptS'~R~CTCOLIR7
  KIRY K. GRAY                                              SARA B. MILSTEIN
  Clerk, United States District Court                       Assistant United States Attorney
  Central District of California                            Criminal Division                                    ,~ ~ a 2o~s
                                                                                                                    DISTRICT
                                                                                                                         ~"rLO Cq I URPftA
 The accompanying matter being filed on June 14, 2019,

                  relates to          X     does not relate to

(l) a matter pending in the Criminal Division of the USAO at any time between October 2002 and October 5, 2003,the dates during
 which Jacqueline Chooljian was Chief of the Criminal Division in the USAO;(2) a matter pending in the Major Frauds Section ofthe
 USAO at any time between October 5, 2003 and January 6, 2006,the date on which Jacqueline Chooljian resigned her appointment in
the USAO; ar(3)a matter in which Jacqueline Chooljian was personally involved or on which she was personally consulted while
employed in the USAO.

                  relates to          X     does not relate to

 a matter in which Patrick J. Walsh was personally involved or on which he was personally consulted while employed in the USAO.

                  relates to          X     does not relate to

(1) a matter pending in the Riverside Branch of the USAO at any time between October 2, 2006 and April 4, 2011, the dates spanning
 the date when Sheri Pym became the Chief ofthe Riverside Branch of the USAO and the date when she resigned her appointment in
 the USAO; or (2)a matter in which Sheri Pym was personally involved or on which she was personally consulted while employed in
the USAO.

                  relates to          X     does not relate to

(1) a matter pending in the Major Frauds Section ofthe USAO at any time between May 8, 2009 and March 31, 2011, the dates
 spanning the date when Michael Wilner became a Deputy Chief ofthe Major Frauds Section of the USAO and the date when he
resigned his appointment in the USAO; or(2) a matter in which Michael Wilner was personally involved ar on which he was
 personally consulted while employed in the USAO.

                  relates to          X     does not relate to

(1) a matter pending in the Appellate Section of the USAO at any time between February 2002 and May 2002, the time period during
 which Jean Rosenbluth served as the Chief ofthe Appellate Section of the USAO;(2) a matter in which Jean Rosenbluth was
 personally involved or on which she was personally consulted while employed in the USAO (between October 1, 1995 and May 31,
2002 as an Assistant United States Attorney, and between August 1, 2002 and July 31, 2008 as a Special Assistant United States
 Attorney);(3) a matter in which current Assistant United States Attorney Richard Robinson is or has been personally involved, or a
 matter on which he has personally consulted while employed in the USAO; or (4) a matter pending in the Major Frauds Section ofthe
 USAO between May 4, 2012 and August 14, 2015, the time period during which Richard Robinson served as the Chief ofthe Major
 Frauds Section of the USAO.
            Case 2:19-cr-00355-SVW Document 7 Filed 06/14/19 Page 2 of 2 Page ID #:16


                  relates to           X     does not relate to


(1) a matter pending in the Major Frauds Section of the USAO at any time between December 2001 and August 20, 2013, the dates
 spanning the date when Alka Sagar became a Deputy Chief of the Major Frauds Section ofthe USAO and the date when she resigned
 her appointment in the USAO;(2) a matter pending in the Major Crimes Section ofthe USAO at any time between January 1991 and
December 2001, the time period during which Alka Sagar served as a Deputy Chief of the Major Crimes Section ofthe USAO; or(3)
a matter in which Alka Sagar was personally involved or on which she was personally consulted while employed in the USAO.

                  relates to           X     does not relate to


(1) a matter pending in the Santa Ana branch of the USAO at any time between Apri12007, to August 22, 2013, the dates spanning the
 date when Douglas McCormick became a Deputy Chief of Santa Ana Branch ofthe USAO and the date when he resigned his
appointment in the USAO; or(2)a matter in which Douglas McCormick was personally involved or on which he was personally
consulted while employed in the USAO.


                  relates to           X     does not relate to


(1) a matter pending in the General Crimes Section ofthe USAO at any time between January 12, 2012, and Apri130, 2015, the dates
 spanning the date when Rozella Oliver became a Deputy Chief ofthe General Crimes Section ofthe USAO, and subsequently, Chief
 ofthe General Crimes Section of the USAO,and the date when she resigned her appointment in the USAO; or(2)a matter in which
 Rozella Oliver was personally involved or on which she was personally consulted while employed in the USAO; or(3)a matter in
 which former Assistant United States Attorney Evan Davis is or has been personally involved, or a matter on which he has personally
 consulted while employed in the USAO.


                  relates to           X     does not relate to


 a matter in which Gail J. Standish was personally involved or on which she was personally consulted while employed in the USAO
(from May l 997 to Apri12001).

                  relates to           X     does not relate to


 a matter in which Steve Kim was personally involved or on which he was personally consulted while employed in the USAO (from
 September 2003 to November 2007).

                  relates to           X     does not relate to


 a matter in which John Early was personally involved or on which he was personally consulted while employed in the USAO (from
 June 1999 to January 2005).

                  relates to           X     does not relate to


 a matter in which Shashi H. Kewalramani was personally involved or on which he was personally consulted while employed in the
 USAO (from Apri12008 to January 20l 1).


                                                                   l


                                                              SA     B. MILSTEIN
                                                              Assistant United States Attorney


                                                                  2
